Title: Pezerat to Benjamin Franklin and John Adams: A Translation, 1 August 1778
From: Pezerat, M.
To: Franklin, Benjamin,Adams, John


      
       Gentlemen
       Dijon 1 August 1778
      
      Although a stranger to you, I take the liberty of writing because I think that, as the representatives of a nation owing its existence to its virtues, you are sufficiently the friends of mankind to care to clarify for one of your fellow men the means by which he proposes to achieve happiness.
      In France, by the effect of a national prejudice, the labors of an active life, honorable as they are useful, demean the privileges of the nobility.
      A human being who has the misfortune of being both indigent and a gentleman is here, so to speak, unfortunate without resources. I would not recount this abuse in our constitution, of which you are no doubt aware, if my situation was not about to make me one of its victims.
      A father and mother, thirty-six and thirty-seven, respectively, both in good health; two sons, one going on four and the other two; the privileges, or rather the disadvantages, of the nobility; and a modest fortune; such is, Gentlemen, the sum of the connections by which my family is linked to society.
      Although my practice of law for eight years has facilitated, not without much expense, the recovery of a portion of my inheritance, I am, nevertheless, convinced that honesty in this profession on a small stage and in the far reaches of a province, together with talents that may be less than mediocre, do not enable me to leave anything substantial for the needs of my children.
      The conquest, if I may use such a term, that I have made over the collatéraux through the means of our rapacious laws should have been substantial, but those same laws, in the name of judges, court fees, counsels, attorneys, and process-servers, have taken almost half the amount. Everything considered, my fortune, together with that of a wife who would not be astonished by a journey on the seas that she has never seen and who will find everything wherever her husband and children are, would amount in hard currency to fifteen or sixteen thousand French livres.
      Convinced that I cannot hope to put my children at the level of their ancestors’ fortune and consigned to the prejudice, perhaps ill-advisedly, which ordains that we can never descend in class, I have thought that my small fortune employed in the clearing of some lands in America, could provide a solid establishment for my family.
      The French colonies, you will say, offer me the same prospect. I will not go into detail concerning the difficulties and expenses such a favor could cost me. Instead, I say to you that your republican state suits me because man is less degraded under such a constitution than under any other. This is why I have been thinking of joining your country if it is possible.
      After this exposition, I take the liberty of consulting you on my project and to ask you the following questions:
      1. Can the Republic of the United States give me some lands to clear? What would be the conditions under which they would be given? And what would be the extent reduced to the French standard, feet or fathoms of the king?
      2.Would the amount or rather the area of land that I imagine being put in production suffice for the subsistence of my family and could it be placed in production with the fifteen or sixteen thousand livres that I possess, deducting therefrom the amount needed to meet expenses during the clearing?
      3. Supposing my fortune was insufficient for this clearing, what other means could I count on for the completion of my farm? And what form of payment would be expected by those who furnished them?
      4. In the event that my plan for the clearing of land cannot be realized, could I hope to invest my small capital and ingenuity in an ironworks, of which I have some practical and theoretical knowledge?
      5. In any event, in order not to trust to the sea the resources that would be necessary for my survivors should something happen to me, would it not be possible, if I placed the sum that I have spoken of in your hands, gentlemen, to have you send me a draft in the value of analogous objects in keeping with either my plan to clear lands or operate an ironworks?
      6. Finally, would the profession of the Roman rite deprive me of some rights, and what handicaps would my religion pose for my civil status in America?
      I cannot conceal my shame from you in view of a letter so long as to take up time so precious as yours, but your love for humanity is the sole reason that I have turned to you for reassurance and pray that you will permit me to assure you of the admiration and respect with which I have the honor to be, gentlemen, your very humble and very obedient servant
      
       PezeratElder Esquire, at Charolles in Burgundy, near Dijon
      
      
       Another question. The plan to operate an ironworks having been implemented, what treatment would be given to the workmen of this type that I could convince to follow me?
      
     